Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered November 12, 1991, which remanded the award back to the arbitrator for further clarification, unanimously affirmed, without costs.
Respondents conceded violation of the terms of a collective bargaining agreement and the matter went to arbitration for the purpose of deciding adequate compensation to the affected employees. A decision was rendered on April 10, 1991. On June 19, 1991 petitioner moved to confirm the award. Immediately thereafter on June 25, 1991 the respondent contacted the arbitrator claiming uncertainty as to which employees were entitled to compensation. Although the arbitrator initially modified the award, it was recalled by letter dated, July 12, 1991, and withdrawn upon petitioner’s objections for lack of consent and untimeliness. On August 12, 1991 respondents cross moved to either deny the petition or to remand for clarificátion. In the circumstances, having determined the violation of the agreement, the arbitration award was properly remanded to the arbitrator for clarification as to the identity of the officers who were to be awarded overtime pay. (CPLR 7511 [c] [1].) Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.